Berry Only Inc. 722B Kingston Road Toronto, Ontario M4E 1R7 December 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Jessica Kane Re:Berry Only Inc. Registration Statement on Form S-1 File No. 333-168897 Dear Ms. Kane In addition to our December 2, 2010 response to your comment letter dated November 22, 2010, we would like to clarify the following: Selling Shareholders, page 9 None of the shareholders purchased their shares with the intent to distribute or to act as an underwriter. Yours truly, /s/ David Guest David Guest President
